OFFICE   OFTHEATI’ORNEY        GENERALOFTEXAS
                              AUSTIN




EonorabLo Jmaa b. Ellday~
nlr.Otbr
mtor Xrani3portatlon   Dlrision
iiailroad Coramiesion of Texar
Au8tin, Texas
                                                                     324




    ord.er2, one dfmyine tlieccntraot cerrler application
    and tkieother denying the oormon carrier a~p,plIcatloh.
    ..nLdappealed to the Giatriat court or irctvisCounty,
    Texas, troznthe order denying the contract oerrier
    appfIoa.tIon,on tha ground &hat th6 hailroad CoaaaIreIon
    had, on harob 99, 1934, Isruad a valid order granting
    8 contract osrrier psrmlt to imld.  fn thle contention,
    =:aldwas nuatalned. Smith YE. dald Transrerk 2torage
    Co., Xno., 07 :;.h. (Ed) 991.
       %ald,‘e operations were Intersteta,and m4x.mtha
    Fadsral Lotor Carrier Lew wa5 petsed, i.aidop~iledto
    the    Interstate   Conrasrce   Conmission,   81~0,   in   the
    alternative,for a Contract Carrier ZemIt or a Ccm-
    non Carrier Cartifioate. The Xnteretate Commercle
    CommIasIongranted to gald a Cormon Carrier Certlil-
    cate.
         Weld has, eince 1995, been optratIng under the auth-
    ority of the Injunction of the Travis County DIstrIot
    Court end It.6Federal certltloate. The iiaIlroa6Cods-
    elon is raw willing to lasus to Kald Its oontreot ear-
    rler pcrmIt and truck plates. ?irald la wIllIng to
    8ubmIt to the polioe power of tho Railroad CommIssIon
    but wantends that as his oparatione &aye been Interstate
    the Reilroad CommIaalon*aauthorfty was alway lltited
    to the question of the use of Texas roads by'kald and
    only lnaldenfally,IS at all, to t&e oharaoter of hIcr
    smvioa. 3% contends further that the Interstate Con-
    merae Co,mmlesIon has jurllrdictionover the.oharaoter
    of his aervIae, and hrin&   found that he Ie a oommon
    carrier; and the Railroad CoamI8sIon and the Courta
    of this state having found that 'heIe entitled to
    use the highways, than the Railroad Comrnisslon should
    lenua to him, ae evidenae of his right to u80 tbs
    highway, a aomao~ carrier osrtifioateand oommon
    aarrlar  plates.
       *~ueatfon: Should the ~eifroed Comise~on under
     thePacts ~aboreset forth aa authorizationfor tho uao
    of the rotidle
                 ieaue to Leld a common carrier oertiiieate,
    or nhould It Isnue a aontraat aarrler p~rmIt?~
        In tha case of %iOEp~on 5'8. MaDonald, 93 Psd. (Ed) 937,
osrtlorarldenied, it was held that tha motor aarrler act of
1938 passe% by the 74th Congrese had not aupexsedsdArtiole Qllb,
Eon.     36LXb6   b.    Kildoy, I%@ 3


vemon*r Civil Ltatutea, being tbe Texas Comon Carrier sotor
MrfleF       LSW,      ill6Of&W    46   th6   POWOF   Of   the   klbO&   CO~:1661OII   Of
~~~~ to invastl~eteand pa6e upon the sufflcl4noy             0r tbe part;-
OU&F highway tO stand the added tF6fiiO burden i6 OonOeFQd.
m0 Aosttn axid$;a00Carts           0r Ciril Appeal6 have followed the
bou$rig Of the !fCnOMld C6QO iSla XKl&haFOr Oa608, in BoaEeOf
&fob WFit6 Ot eFrOF Were denied.             &bile the iiailroadCOIPIG~B-
#loo, 16 WithCUt jUri6diOtiOQt0 inCtlh-0          intO the QU66tiOII Ot
00nranienooand nnoessity upon the iil+g of en application ror
6 0ert~ficataor pox-mit         to do purely   an Interstate bU6in666,
it dill lies w&thin the sound dlsoretion ot the riallmad COG-
fia#ion to grant or deny such a oertiiioate            or.per&it depending
ppon the oonditlon of the partioufar highway sought to be u66d
in soeh operation. Fran the Wats outlined by you, it appear6
XaU Tren6rer &. Storage Co. 1x10. reoeired iron the Hailroad
Corrri66iOn   a OOntraOt a6rrieF peX'V&t. %&it thereafter th0
Ilailroad  Co60alsaion     attempted to resalnd the Order grantlrig th6
pmn.%t. 521sCourt of Civil Appeal6 held that the latter order
war maid, lsaving the OFder gF6ntfng ths peF5litiIn Pull toroe
and eireiot. The judgmnt OS the wutt va6 such a~ to peridt hti
to therclaiter-operate        under 6uah permit. The grurtlng of the
oontmot    oaxvi~erpezxit married wltb it a finding that the high-
W8)a   WQUld Stand the add6d tFSiffi0 bur46n which WOUld fOllti
iF= the OpQmtiOn Of thS pBFIE% A 0omon orrrior Qotor oar-
FIEF Ootilflaatala a broader 6UthOFity than a contrafd
zanier    persIt   and would     authoriao a bOEitieF burden Upan the
hi&hut&ye. The Eailraad Coannir6ion          baring g;rantedto "bald
Tnnefer    and Storage Conrpany,Inc. oaly the authority to ~66
the hi@lW6ytB    6UrbifOiMtiY     t0 fulfill   the OOlltmOt6  iQVOlVd tn
the applioat2onand pemlt and tke'oourtShavine done no mm
th6~ to 6cmfim thet petit it to3&~6 that m0h oonoern ha6
netef obtained from               the
                          Golaeireion or fawt the oourte 6x1~ auth-
ority to orpanb his          the blghmafs from that OS a contr60t
                                  u6e   of
aamler to thst of ooxaon earrlsr. Tb6 60tfon of the IQttlF6ttlte
CO&meroe Oolnnfesion  Itithe promiNw¶ baa BO legal braring upon
tam wlonttan.    The operator bae a dontmut 0aFri8r psFmit.
x0 objeotfon ~16 86~0 to the gmntfng    of another parleit iden-
t&tal with  that one ior the puFpa60 Of ooJlftmLfng  the BeQ4.
BOWOY~Y, the Go~!u~i66ion6bouM Bat iesue to the oon~srn a wim-
aOn @UF~UF aertlffoateexospt and, ualeaa tt be upon another
and diffareat application.
                                                           roure very truly